 
Exhibit 10.8
 
PROMISSORY NOTE
 
 

 

 $250,000.00     New York, New York            February 26, 2010

 
FOR VALUE RECEIVED, the undersigned, GULFSTREAM INTERNATIONAL GROUP, INC., a
Delaware corporation (the “Company”), HEREBY PROMISES TO PAY to the order of
SHELTER ISLAND OPPORTUNITY FUND, LLC (“Purchaser”), in lawful money of the
United States of America and in immediately available funds, the principal
amount of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) (the “Face
Value”).  All capitalized terms used but not otherwise defined herein have the
meanings given to them in the Securities Purchase Agreement (as defined below).
 
The Company and Purchaser are parties to a certain Securities Purchase Agreement
dated as of August 31, 2008 (as the same may be amended, supplemented or
restated from time to time, the “Securities Purchase Agreement”) pursuant to
which Purchaser agreed to purchase from the Company the Debenture, subject to
the terms and conditions thereof.
 
The Company has requested that Purchaser forbear from exercising certain of its
rights and remedies under the Securities Purchase Agreement and amend certain
terms and conditions of the Debenture pursuant to that certain Forbearance
Agreement and Amendment to Debenture between Purchaser and Company of even date
herewith (the “Forbearance Agreement”).  This Promissory Note  is the “Note”
identified therein.  All references to the Debenture herein shall refer to the
Debenture as amended by the Forbearance Agreement.
 
In order to induce Purchaser to enter into the Forbearance Agreement, Company
has agreed to execute and deliver this Promissory Note in favor of
Purchaser.  This Promissory Note is entitled to the benefit and security of the
Securities Purchase Agreement and all of the other Transaction Documents
referred to therein.  Reference is hereby made to the Securities Purchase
Agreement for a statement of all of the terms and conditions under which the
loans evidenced hereby are made and are to be repaid
 
The principal amount of the indebtedness evidenced hereby shall be payable on
the earlier of (i) August 31, 2011 and (ii) the date the Debenture is permitted
or required to be paid in accordance with the terms hereof (whether as a result
of prepayment, acceleration or otherwise) (the “Maturity Date”).  Interest
thereon shall accrue each day from the date hereof on the Face Value at the rate
per annum equal to 9.00%.  The Company shall pay Purchaser interest on the Face
Value monthly in cash, commencing with the date that is twelve months from the
date hereof.   The principal amount of this Promissory Note, together with
all  accrued and unpaid interest then due and owing, shall be paid in full on
the Maturity Date.
 
If any payment on this Promissory Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
 
Upon the occurrence and during the continuation of any Event of Default under
the Securities Purchase Agreement and Debenture, this Promissory Note shall
automatically and immediately become due and payable, without demand, notice or
legal process of any kind.
 
Time is of the essence of this Promissory Note.  Demand, presentment, protest
and notice of nonpayment and protest are hereby waived by the Company.
 
1

--------------------------------------------------------------------------------


THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.
 

  GULFSTREAM INTERNATIONAL GROUP, INC.          
 
By:
 /s/ David F. Hackett           Name: David F. Hackett       Title: President  
       

 
 
 
2

--------------------------------------------------------------------------------

